Citation Nr: 0812256	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
adjustment disorder with depressed and anxious mood 
associated with human immunodeficiency viral infection with 
AIDS, chronic diffuse adenopathy and positive hepatitis B 
serology.

2.  Entitlement to a rating in excess of 30 percent for human 
immunodeficiency viral infection with AIDS, chronic diffuse 
adenopathy and positive hepatitis B serology.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1981 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In September 2005, the veteran indicated that he desired to 
attend a hearing to be conducted by a Veteran's Law Judge at 
the VA central office in Washington, D.C.  The veteran was 
scheduled for a central office hearing on March 31, 2008.  On 
March 28, 2008, VA received the veteran's request to change 
his hearing location to his local RO.  The veteran desired to 
have a video conference hearing to be conducted by a 
Veteran's Law Judge.  The Board has construed the March 2008 
correspondence from the veteran as a motion to reschedule a 
hearing before a Veteran's Law Judge of the Board of 
Veterans' Appeals.  In April 2008, the undersigned determined 
that the veteran had shown good cause for failing to appear 
for the scheduled hearing and for failing to timely file a 
request for a new hearing date and granted the motion to 
reschedule the hearing pursuant to 38 C.F.R. § 20.704.  

The veteran must be scheduled for a video conference hearing 
before a Veteran's Law Judge, to be conducted at his local 
RO.  



Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
video conference hearing in accordance 
with the docket number of his appeal.  
After the hearing is conducted, or the 
appellant cancels the hearing or fails to 
report, the case should be returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

